[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 78 
May 27, 1937. The opinion of the Court was delivered by
The logical and well-considered decree of Judge Grimball correctly disposes of the questions involved in this case. We adopt it as the opinion of this Court. Let it be reported.
The appeal is dismissed.
MESSRS. JUSTICE CARTER, BAKER and FISHBURNE concur.
MR. CHIEF JUSTICE STABLER concurs in result. *Page 95